DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

2. A device for inspection and authentication of diamonds and other gemstones comprising:
a first member having a plurality of gemstone receiving portions; each of said gemstone
receiving portions configured to receive a gemstone therein; and
a second member having a plurality of gemstone covering portions which correspond to
the gemstone receiving portions of the first member, each of said gemstone covering portions
having a viewing and inspection opening formed therein;
wherein size of each of the viewing and inspection openings is less than size of a smallest
one of the gemstones to be arranged in the gemstone receiving portion;
wherein the second member covers the first member such that:
an authentication seal is provided extending over portions of the first member and the
second member without obstructing the viewing and inspection openings of the gemstone
covering portions;
wherein one or more of the viewing and inspection openings includes one or
more elongated portions; and
wherein the elongated portions are configured to receive arms of a tweezer therein so
that tthe diamond piece placed in the gemstone receiving portion can be held and rotated by tip
ends of the tweezer for visual inspection of the diamond piece in its entirety.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shan US Pub No. 20080179538.

Allowable Subject Matter
Claims 2-5 & 7-13 are allowed. The examiner acknowledges the amendments have overcome the rejections and/or objections set forth in the office action mailed 3/28/22. The following is an examiner’s statement of reasons for allowance:
	
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the elongated portions are configured to receive arms of a tweezer therein so that the diamond piece placed in the gemstone receiving portion can be held and rotated by tip ends of the tweezer for visual inspection of the diamond piece in its entirety”, in combination with the rest of the limitations of claim 2.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the elongated portions are configured to receive arms of a tweezer therein so that the diamond piece placed in the gemstone receiving portion is held and rotated by tip ends of the tweezer for visual inspection of the diamond piece in its entirety”, in combination with the rest of the limitations of claim 7.

The closest prior art of record Meyerhans teaches an opening (fig 1, 7) configured to allow a tweezer to rotate a turntable (fig 1, 6) holding a diamond piece (0016, lines 154-157), therefore, the prior art fails to teach an elongated portion configured to allow a diamond piece to be held and rotated by the tips of a tweezer in its entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877